Exhibit 10(j)

 

LOGO [g258114g59u69.jpg]

LONG TERM INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The Plan was first adopted by the Board on February 11, 1991 and approved by the
Company’s stockholders on April 30, 1991. Amendments to the Plan were approved
by the stockholders in 1997, 2002, 2006 and, 2011, and 2016. The purpose of the
Plan is to promote the long term success of the Company and the creation of
stockholder value by (a) encouraging Key Employees to focus on critical long
range objectives, (b) encouraging the attraction and retention of Key Employees
with exceptional qualifications, and (c) linking Key Employees directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for Awards in the form of Restricted Shares,
Stock Units, Options (which may constitute incentive stock options or
nonstatutory stock options), stock appreciation rights, or cash. The Plan shall
be governed by and construed in accordance with the laws of the State of
Washington.

ARTICLE 2. ADMINISTRATION.

Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of three or more directors of the Company,
who meet the independence requirements of NASDAQ and the Securities and Exchange
Commission and shall be appointed by the Board. In addition, the composition of
the Committee shall satisfy:

Such requirements as the Securities and Exchange Commission may establish for
administrators acting under plans intended to qualify for exemption under Rule
16b-3 under the Exchange Act (as amended from time to time); and

Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code (as amended from time to time).

Committee Responsibilities. The Committee shall (a) select the Key Employees who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements, and other conditions of such Awards, (c) interpret the Plan, and
(d) make all other decisions relating to the operation of the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

 

-1-



--------------------------------------------------------------------------------

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

Any Common Shares issued pursuant to the Plan may be authorized but unissued
shares or treasury shares. The aggregate number of Restricted Shares, Stock
Units, SARs, and Options awarded under the Plan shall not exceed 45,562,500. If
any Restricted Shares, Stock Units, or Options are forfeited or if any Options
terminate for any other reason before being exercised, then the Common Shares
covered by such Restricted Shares, Stock Units or Options shall again become
available for Awards under the Plan. However, if Options are surrendered upon
the exercise of related SARs, then such Options shall not be restored to the
pool available for Awards. Any dividend equivalents distributed under the Plan
shall not be applied against the number of Restricted Shares, Stock Units, or
Options available for Awards, whether or not such dividend equivalents are
converted into Stock Units. The limitation of this Article 3 shall be subject to
adjustment pursuant to Article 10.

ARTICLE 4. ELIGIBILITY.

Only Key Employees shall be eligible for designation as Participants. A Key
Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or any of its Subsidiaries shall not
be eligible for the grant of an ISO unless the requirements set forth in
Section 422(c)(5) of the Code are satisfied.

ARTICLE 5. OPTIONS.

 

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or a NSO. The provisions of
the various Stock Option Agreements entered into under the Plan need not be
identical.

 

5.2 Transferability. No Option granted under the Plan shall be transferable by
the Optionee other than by will, or by a beneficiary designation executed by the
Optionee and delivered to the Company, or by the laws of descent and
distribution unless the Committee provides otherwise in a nonstatutory stock
option agreement. An Option may be exercised during the lifetime of the Optionee
only by him or her or by his or her guardian or legal representative unless the
Committee provides otherwise in a nonstatutory Stock Option Agreement. No Option
or interest therein may be, assigned, pledged, or hypothecated by the Optionee
during his or her lifetime, whether by operation of law or otherwise, or be made
subject to execution, attachment or similar process.

 

5.3 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, provided that the maximum number of Common
Shares awarded to any Pparticipant in any year shall be 1,265,625 (subject to
adjustment in accordance with Article 10). The Stock Option Agreement shall
provide for the adjustment of such number including the maximum number in
accordance with Article 10.

 

-2-



--------------------------------------------------------------------------------

5.4 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price under an Option shall not be less than the closing
price of a Common Share on the date of grant. Subject to adjustment pursuant to
Article 10, the Exercise Price of outstanding Options fixed by the Committee
shall not be modified.

 

5.5 Exercisability and Term. Stock options and any SARs granted will vest three
(3) years from the January 1 of the year in which the options are granted and
may be exercised up to ten (10) years after the date of grant subject to the
terms of vesting and exercise set forth in the Stock Option Agreement. Each
Stock Option Agreement shall specify the date when all or any installment of the
Option is to become exercisable. The Stock Option Agreement shall also specify
the term of the Option; provided that the term of an ISO shall in no event
exceed 10 years from the date of grant. A Stock Option Agreement may provide for
accelerated exercisabilitythe accelerated exercise of the Option in the event of
the Optionee’s death, disability or retirement and may provide for expiration of
the Option prior to the end of its term in the event of the termination of the
Optionee’s service. NSOs may also be awarded in combination with Restricted
Shares or Stock Units, and such an Award may provide that the NSOs will not be
exercisable unless the related Restricted Shares or Stock Units are forfeited.

 

5.6 Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option (and any SARs included
therein) shall become fully exercisable as to all Common Shares subject to such
Option in the event thatif a Change in Control occurs. If the Committee finds
that there is a reasonable possibility that, within the next six months, a
Change in Control will occur with respect to the Company, then the Committee may
determine that all outstanding Options (and any SARs included therein) shall
become fully exercisable as to all Common Shares subject to such Options.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

 

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash at the time when such Common Shares
are purchased, except as follows:

 

  (i) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.

 

  (ii) In the case of an NSO, the Committee may at any time accept payment in
any form(s) described in this Article 6.

 

-3-



--------------------------------------------------------------------------------

6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable,
payment for all or any part of the Exercise Price may be made with Common Shares
which have already been owned by the Optionee. Such Common Shares shall be
valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan.

 

6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, payment
may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Common Shares and to deliver all or part of the sales proceeds to the Company in
payment of all or part of the Exercise Price and any withholding taxes.

 

6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, payment
may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to pledge Common Shares to a securities broker or lender
approved by the Company, as security for a loan, and to deliver all or part of
the loan proceeds to the Company in payment of all or part of the Exercise Price
and any withholding taxes.

 

6.5 Promissory Note. To the extent that this Section 6.5 is applicable, payment
for all or any part of the Exercise Price may be made with a full-recourse
promissory note; provided that the par value of newly issued Common Shares must
be paid in lawful money of the U.S. at the time when such Common Shares are
purchased.

 

6.6 Other Forms of Payment. To the extent that this Section 6.6 is applicable,
payment may be made in any other form that is consistent with applicable laws,
regulations, and rules.

ARTICLE 7. STOCK APPRECIATION RIGHTS.

 

7.1 Grant of SARs. Each Option granted under the Plan may include a SAR. The
maximum number of SARs that may be awarded to any participant Participant in any
year shall be 1,265,625 (subject to adjustment in accordance with Article 10).
Such SAR shall entitle the Optionee (or any person having the right to exercise
the Option after the Optionee’s death) to surrender to the Company, unexercised,
all or any part of that portion of the Option which then is exercisable and to
receive from the Company Common Shares or cash, or a combination of Common
Shares and cash, as the Committee shall determine. If a SAR is exercised, the
number of Common Shares remaining subject to the related Option shall be reduced
accordingly, and vice versa. The amount of cash and/or the Fair Market Value of
Common Shares received upon exercise of a SAR shall, in the aggregate, be equal
to the amount by which the Fair Market Value (on the date of surrender) of the
Common Shares subject to the surrendered portion of the Option exceeds the
Exercise Price. In no event shall any SAR be exercised if such Fair Market Value
does not exceed the Exercise Price. A SAR may be included in an ISO only at the
time of grant but may be included in a NSO at the time of grant or at any
subsequent time.

 

-4-



--------------------------------------------------------------------------------

7.2 Exercise of SARs. A SAR may be exercised to the extent that the Option in
which it is included is exercisable, subject to any restrictions imposed by
Rule 16b-3 under the Exchange Act (as amended from time to time). If, on the
date when an Option expires, the Exercise Price under such Option is less than
the Fair Market Value on such date but any portion of such Option has not been
exercised or surrendered, then any SAR included in such Option shall
automatically be deemed to be exercised as of such date with respect to such
portion. An Option granted under the Plan may provide that it will be
exercisable as a SAR only in the event of a Change in Control.

ARTICLE 8. RESTRICTED SHARES AND STOCK UNITS.

 

8.1 Time, Amount, and Form of Awards. Restricted Shares or Stock Units with
respect to an Award Year may be granted during such Award Year or at any time
thereafter. Awards under the Plan may be granted in the form of Restricted
Shares, in the form of Stock Units, or in any combination of both. Restricted
Shares or Stock Units may also be awarded in combination with NSOs, and such an
Award may provide that the Restricted Shares or Stock Units will be forfeited in
the event that the related NSOs are exercised. The maximum number of Restricted
Shares and/or Stock Units, awarded to any participant Participant in any year
shall be 450,000 (subject to adjustment in accordance with Article 10). The
Stock Award Agreement shall provide for the adjustment of such number including
the maximum number in accordance with Article 10.

 

8.2 Performance Based Awards. The Committee will establish a performance goal or
goals (“Performance Goal”) for each Award not later than the 90th day of the
calendar yearAward Year to which the Award relates. The period for each
Performance Goal will commence on January 1 and end on December 31 of such year
(the “Performance Period”). The Committee may authorize that Awards of
Restricted Shares and Stock Units be made subject to or granted upon the
attainment of specified performance goals over a designated performance period
of at least one year in addition to time-vesting and other vesting requirements.
If so authorized, Awards intended to qualify as “performance-based compensation”
under Code Section 162(m) shall be made in accordance with the requirements
thereof. Performance goals Goals for this purpose will be based on objective
criteria specifically defined by the Committee on a Company, business unit or
peer group comparison basis, which may include or exclude specified items of an
unusual or nonrecurring nature and are based on one or more of the following:
earnings per share, net income, return on assets, return on sales, return on
capital, return on equity, return on revenue, cash flow, cost reduction, total
shareholder return, economic value added, cash flow return on investment, and
cash value added. The Committee, in its sole discretion, may reduce or eliminate
any Award otherwise earned based on an assessment of individual performance, but
in no event may any such reduction result in an increase of the Award payable to
any other participantParticipant. The Committee shall determine the amount of
any such reduction by taking into account such factors as it deems relevant
including, without limitation: (a) performance against other financial or
strategic objectives; (b) its subjective assessment of the executive’s overall
performance for the year; and (c) prevailing levels of total compensation among
similar companies.

 

-5-



--------------------------------------------------------------------------------

8.3 Evaluation and Vesting Conditions. Within 60 days after the end of the
Performance Period, the Committee will certify in writing whether the
Performance Goal has been achieved. If the Performance Goal has been achieved,
an Award shall be made.

Each Award of Restricted Shares or Stock Units shall become For each Award of
Restricted Shares or Stock Units, one-fourth shall vest on the first day of the
month following the date of such certification, and an additional one-fourth on
each succeeding first of January, so as to be 100% vested on the third January 1
following the certification. If the Performance Goal for the Award is not
achieved, the Award will not be made.vested, in full or in installments, upon
satisfaction of the conditions specified in the Stock Award Agreement. A Stock
Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability, or retirement. The Committee may determine, at
the time of making an Award or thereafter, that such Award shall become fully
vested in the event that if a Change in Control occurs.

 

8.4 Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of cash, in the form of Common Shares, or in any
combination of both. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Common
Shares over a series of trading days. Vested Stock Units may be settled in a
lump sum or in installments. The distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred to any later date consistent with the requirements
of Section 409A of the Code if subject to Section 409A of the Code. The amount
of a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Article 10.

 

8.5 Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

 

8.6 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Award Agreement.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 9. VOTING AND DIVIDEND RIGHTS.

 

9.1 Restricted Shares. The holders of Restricted Shares awarded under the Plan
shall have the same voting, dividend, and other rights as the Company’s other
stockholders. Cash dividends on Restricted Shares reinvested in additional
Restricted Shares and any stock dividends paid on Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid. Such additional Restricted Shares shall not
reduce the number of Common Shares available under Article 3.

 

9.2 Stock Units. The holders of Stock Units shall have no voting rights. Prior
to settlement or forfeiture, any Stock Unit awarded under the Plan shall carry
with it a right to dividend equivalents. Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Common Share
while the Stock Unit is outstanding. Dividend equivalents may be converted into
additional Stock Units. Settlement of dividend equivalents may be made in the
form of cash, in the form of Common Shares, or in a combination of both. Prior
to distribution, any dividend equivalents which are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.

ARTICLE 10. PROTECTION AGAINST DILUTION.

 

10.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares, a declaration of a
dividend payable in a form other than Common Shares in an amount that has a
material effect on the price of Common Shares, a combination or consolidation of
the outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a recapitalization, a divestiture spin-off or a similar
occurrence, the Committee shall make appropriate adjustments in one or more of
(a) the number of Common Shares authorized, Options, Restricted Shares, and
Stock Units, SARs available for future Awards under Article 3, (b) the number of
Stock Units included in any prior Award which has not yet been settled, (c) the
number of Common Shares covered by each outstanding Option Award , (d) the
Exercise Price under each outstanding Option and SAR, or (e) the per person per
year limitations on Awards under the Plan. Except as provided in this
Article 10, a Participant shall have no rights by reason of any issue by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

 

10.2

Reorganizations. In the event that the Company is a party to a merger or other
reorganization, outstanding Options, Restricted Shares, and Stock

 

-7-



--------------------------------------------------------------------------------

  Units shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the assumption of outstanding
Awards by the surviving corporation or its parent, for their continuation by the
Company (if the Company is a surviving corporation), for accelerated vesting, or
for settlement in cash.

ARTICLE 11. LONG TERM PERFORMANCE CASH AWARDS.

 

11.1 The Committee may grant long term performance cash awards to any
Participant in its sole discretion. Payment of cash awards will be based on the
attainment of specified performance goals over a designated performance period
in excess of one year. Performance awards for the Chief Executive Officer, the
other four highest compensated officers of the Company and such other senior
executives as designated by the Committee are intended to qualify as
“performance-based compensation” under Code Section 162(m) and shall be made in
accordance with the requirements thereof. Performance goals for this purpose
will be based on objective criteria specifically defined by the Committee on a
Company, business unit or peer group comparison basis, which may include or
exclude specified items of an unusual or nonrecurring nature and are based on
one or more of the following: earnings per share, net income, return on assets,
return on sales, return on capital, return on equity, return on revenue, cash
flow, cost reduction, total shareholder return, economic value added, cash flow
return on investment, and cash value added.

 

11.2 The Committee, in its sole discretion, may reduce or eliminate any award
otherwise earned based on an assessment of individual performance, but in no
event may any such reduction result in an increase of the award payable to any
other Participant. The Committee shall determine the amount of any such
reduction by taking into account such factors as it deems relevant including,
without limitation: (a) performance against other financial or strategic
objectives; (b) its subjective assessment of the executive’s overall performance
for the year; and (c) prevailing levels of total compensation among similar
companies. The maximum amount that may be paid to any eligible Participant in
any year with respect to a long term performance cash award is $7,000,000.

 

11.3 Ifthe event of a Change of Control occurs, of the Company, each Participant
will be entitled to the maximum prorated award based on the number of full or
partial months completed prior to the Change of Control during the performance
period in which the Change of Control occurs. Each pParticipant shall be
entitled to be paid the sums in his deferred income and/or stock account on the
earliest date permitted by law.

 

11.4 The Company may grant long term performance awards under other plans or
programs consistent with the limitations described in Article 11. Such awards
and all stock units credited under the Company’s Deferred Incentive Compensation
Plan and Deferred Compensation Plan may be settled in the form of Common Shares
issued under this Plan. Such Common Shares shall be treated for all purposes
under the Plan like Common Shares issued in settlement of Stock Units and shall
reduce the number of Common Shares available under Article 3.

 

-8-



--------------------------------------------------------------------------------

11.5 The Committee may permit the deferral of any award and may permit payment
on deferrals to be made in cash or shares of Common Stock subject to rules and
procedures it may establish which shall comply with Section 409A of the Code for
deferrals subject to Section 409A of the Code. These rules may include
provisions for crediting dividend equivalents on deferred stock unit accounts
and crediting interest on deferred cash accounts.

ARTICLE 12. LIMITATION ON RIGHTS.

 

12.1 Employment Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an employee of the
Company or a Subsidiary. The Company and its Subsidiaries reserve the right to
terminate the service of any employee at any time, with or without cause,
subject only to a written employment agreement (if any).

 

12.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights, or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the issuance of the stock, except as
expressly provided in Section 9.1. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date when
such certificate is issued, except as expressly provided in Articles 8, 9, and
10.

 

12.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations, and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing, or to an
exemption from registration, qualification or listing.

 

12.4 Repricing, Exchange, or Cash-Out Prohibited. Except as permitted in Article
10 above:

 

  (i) no reduction in the Exercise Price of any Award is permitted;

 

  (ii) no previously granted Award may be exchanged for another Award with a
lower Exercise Price; and

 

  (iii) no previously granted Award whose Exercise Price is higher than the Fair
Market Value of Company stock may be cancelled in exchange for cash or another
Award.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 13. WITHHOLDING TAXES.

 

13.1 General. To the extent required by applicable federal, state, local, or
foreign law, the recipient of any payment or distribution under the Plan shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of the receipt or vesting of
such payment or distribution. The Company shall not be required to issue any
Common Shares or make any cash payment under the Plan until such obligations are
satisfied.

 

13.2 Share Withholding. The Committee may permit the recipient of any payment or
distribution under the Plan to satisfy his or her minimum tax withholding
obligations by having the Company withhold a portion of any Common Shares that
otherwise would be issued to him or her or by surrendering a portion of any
Common Shares that previously were issued to him or her. Such Common Shares
shall be valued at their Fair Market Value on the date when taxes otherwise
would be withheld in cash. Any payment of taxes by assigning Common Shares to
the Company may be subject to restrictions, including any restrictions required
by rules of the Securities and Exchange Commission.

ARTICLE 14. ASSIGNMENT OR TRANSFER OF AWARDS.

Except as provided in Article 13 and Section 5.2, any Award granted under the
Plan shall not be anticipated, assigned, attached, garnished, optioned,
transferred, or made subject to any creditor’s process, whether voluntarily,
involuntarily, or by operation of law. Any act in violation of this Article 14
shall be void. However, this Article 14 shall not preclude a Participant from
designating a beneficiary who will receive any undistributed Awards in the event
of the Participant’s death, nor shall it preclude a transfer by will or by the
laws of descent and distribution. In addition, neither this Article 14 nor any
other provision of the Plan shall preclude a Participant from transferring or
assigning Restricted Shares or Stock Units to (a) the trustee of a trust that is
revocable by such Participant alone, both at the time of the transfer or
assignment and at all times thereafter prior to such Participant’s death, or
(b) the trustee of any other trust to the extent approved in advance by the
Committee in writing. A transfer or assignment of Restricted Shares or Stock
Units from such trustee to any person other than such Participant shall be
permitted only to the extent approved in advance by the Committee in writing,
and Restricted Shares or Stock Units held by such trustee shall be subject to
all of the conditions and restrictions set forth in the Plan and in the
applicable Stock Award Agreement, as if such trustee were a party to such
Agreement.

ARTICLE 15. EFFECT OF MATERIAL RESTATEMENTS

The Board, in its sole discretion may recover all or part of an award under the
Plan if it determines that all of the following have occurred: If the Board, in
its sole discretion, determines that:

 

  (i) Any Award under the Plan has been received by a Section 16 Officer or
former Section 16 Officer of the Company; and:

 

-10-



--------------------------------------------------------------------------------

  (ii) The Section 16 Officer engaged in fraud that caused or substantially
contributed to material restatement of the Company’s financial statements; and

 

  (iii) The Award was based in whole or in part on financial results that were
subsequently subject to the material restatement.

Then the Board in its sole discretion may recover from the Section 16 Officer or
former Section 16 Officer all or some of such Award as it deems appropriate.

ARTICLE 16. FUTURE OF THE PLAN.

 

16.1 Term of the Plan. The Plan shall remain in effect until it is terminated
under Section 16.2, except that no ISOs shall be granted after December 6, 2020.

 

16.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations, or rules. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Option previously granted under the Plan.

ARTICLE 17. DEFINITIONS.

 

17.1 “Award” means any award of an Option (with or without a related SAR), a
Restricted Share, a Stock Unit or a long term performance cash award under the
Plan.

 

17.2 “Award Year” means a fiscal year with respect to which an Award may be
granted.

 

17.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

 

17.4 “Change in Control” means the occurrence of any of the following events
unless otherwise defined in any Stock Award Agreement or Stock Option Agreement.
The change in control requirements identified in regulations implementing
Section 409A(e)(2) of the Code will prevail over any conflicting provisions of
subsections (i) to (iv) below for those nonqualified deferred compensation plans
governed by Section 409A of the Code:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (i) the then outstanding Common Shares (the
“Outstanding Company Common Stock”) or (yii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the

 

-11-



--------------------------------------------------------------------------------

  following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company,
(iv) any acquisition by the natural children and grandchildren of Paul Pigott
and Theiline McCone Pigott (the “Immediate Pigott Family”), any trust or
foundation to which any of the foregoing has transferred or may transfer
securities of the Company, the trusts at Bank America Corporation or its
successor, holding outstanding Common Shares for descendants of Paul Pigott and
Theiline McCone Pigott, any trust established for the primary benefit of any
member of the Immediate Pigott Family or any of their respective heirs or
legatees, any trust of which any member of the Immediate Pigott Family serves as
a trustee (or any affiliate or associate (within the meaning of Rule 12b-2
promulgated under the Exchange Act) of any of the foregoing) (the “Exempted
Interests”), or (e) any acquisition by any corporation pursuant to a transaction
described in clauses (A), (B) and (C) of subsection (iii) below;

 

(ii) Individuals who, as of the date this Plan is approved by the Company’s
stockholders, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)

The consummation of a reorganization, merger, share exchange, or consolidation
(a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 85% of,
respectively, the then outstanding Common Shares and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding (1) any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination or (2) the Exempted
Interests) beneficially owns,

 

-12-



--------------------------------------------------------------------------------

  directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv) The consummation of (A) a complete liquidation or dissolution of the
Company or (B) the sale or other disposition of all or substantially all of the
COMPANY’SCompany’s assets, other than to a corporation with respect to which,
following such sale or other disposition, (1) more than 85% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) less than 15% of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
any Person (excluding (x) any employee benefit plan (or related trust) of the
Company or such corporation or (y) the Exempted Interests), except to the extent
that such Person owned 15% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities prior to the sale or disposition, and
(3) at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such sale or
other disposition of assets of the Company or were elected, appointed or
nominated by the Board.

(v) The change of control requirements identified in regulations implementing
Section 409A(e)(2) of the Code will prevail over any conflicting provisions of
17.4(i) to (iv) for those nonqualified deferred compensation plans governed by
Section 409A of the Code.

 

17.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

17.6 “Committee” means the Compensation Committee of the Board, as described in
Article 2.

 

17.7 “Common Share” means one share of the common stock of the Company.

 

-13-



--------------------------------------------------------------------------------

17.8 “Company” means PACCAR Inc, a Delaware corporation.

 

17.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

17.10 “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of an Option, as specified in the applicable Stock
Option Agreement.

 

17.1017.11 “Fair Market Value” shall mean the closing price of a Common Share on
the trading day immediately preceding the date in question.

 

17.1117.12 “ISO” means an incentive stock option described in Section 422(b) of
the Code.

 

17.1217.13 “Key Employee” means a key common law employee of the Company or of a
Subsidiary, as determined by the Committee.

 

17.1317.14 “NSO” means an employee stock option not described in sections 422
through 424 of the Code.

 

17.1417.15 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase one Common Share.

 

17.1517.16 “Optionee” means an individual or estate who holds an Option.

 

17.1617.17 “Participant” means an individual or estate who holds an Award.

 

17.1717.18 “Plan” means this PACCAR Inc Long Term Incentive Plan, as it may be
amended from time to time.

 

17.1817.19 “Restricted Share” means a Common Share awarded under the Plan.

 

17.1917.20 “SAR” means a stock appreciation right granted under the Plan.

 

17.2017.21 “Section 16 Officer” means an executive officer as defined in section
16 of the Exchange Act.

 

17.2117.22 “Stock Award Agreement” means the agreement between the Company and
the recipient of a Restricted Share or Stock Unit which contains the terms,
conditions, and restrictions pertaining to such Restricted Share or Stock Unit.

 

17.2217.23 “Stock Option Agreement” means the agreement between the Company and
an Optionee which contains the terms, conditions, and restrictions pertaining to
his or her Option.

 

17.2317.24 “Stock Unit” means a bookkeeping entry representing the equivalent of
one Common Share awarded under the Plan.

 

-14-



--------------------------------------------------------------------------------

17.2417.25 “Subsidiary” means an entity in which the Company directly or
indirectly owns a majority of all classes of outstanding equity. any company, if
the Company and/or one or more other Subsidiaries own not less than 50% of the
total combined voting power of all classes of outstanding stock of such company.
A company that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

ARTICLE 18. EXECUTION.

To record the amendment and restatement of the Plan by the Board, the Company
has caused its duly authorized officer to affix the corporate name and seal
hereto.

 

-15-